 LEVITZ FURNITURE CO. OF SANTA CLARA, INC.417Levitz Furniture Company of Santa Clara,Inc.andRetail Store Employees Union,Local428, RetailClerks International Association,AFL-CIO. Case20-CA-8632June 12, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on September 28, 1973, byRetail Store Employees Union, Local 428, RetailClerks International Association, AFL-CIO, hereincalled theUnion, and duly served on LevitzFurnitureCompany of Santa Clara, Inc., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 20, issued a complaint onOctober 15, 1973, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnoticeof hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 17, 1973,following a Board election in Case 20-RC-10447 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about September 21, 1973, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On October 24, 1973, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint, and asserting anaffirmative defense.On November 19, 1973, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on Decembct 3,1973, the Board issued an order transferring theproceeding to the Board and a Noti;e To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, entitled "Answer to Notice To Show Cause."The Union filed a reply to Respondent's "Answer toNotice To Show Cause."Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent assertsthat the Union's certification was improperly issuedbecause the Union's lack of majority would havebeen established had six challenges not been sus-tained or because the election in the underlyingrepresentationcaseshould have been set aside on thebasis of its objections.In its responseto the NoticeTo Show Cause, Respondent reiterates its representa-tion case contentions, and also contends that certainmisrepresentations, the decision of the SupremeCourt inN.L.R.B. v. Savair Mfg. Co.,414 U.S. 270(1973), and the alleged disenfranchising of certainunit employees require the denial of the GeneralCounsel's Motion for Summary Judgment.Our review of the record herein, including therecord in Case 20-RC-10447, reveals an electionconducted pursuant to a Stipulation for CertificationUpon Consent Election on February 25, 1972, whichresulted in a 54-to-48 vote in favor of the Union, with17 challenged and 2 void ballots. Respondent filedtimely objections alleging, in substance, that theelection results had been unfairly affected by (1) theUnion's offer to waive initiationfees,(2) its threats toemployees, (3) certain preelection conduct of theUnion's agentsin and around Respondent's premis-es, and (4) misconduct by a Boardagent resulting inthe casting of a blank ballot by an employee. Afteran investigation, the Regional Director issued aReportonObjectionsand ChallengedBallots,recommending that one challenge and one objectionbe overruled, and the remainder of the challengesand objections be resolved at hearings. There beingno exceptions to this report, as subsequently supple-mented and corrected, the Board, on August 14,1972,orderedhearingson the challenges andobjections.The hearing on the challenged ballots, which wassevered from that on objections, was held. Thereaf-ter, the Hearing Officer issued a report, recommend-ing that the challenges to 11 of the ballots beoverruled, and the remaining 6 be sustained. Follow-ing Respondent's timely exceptions to this report, the'Official notice is taken of the record in the representation proceeding,Golden Age Beverage Co,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969);Case 20-RC-10447, as the term "record" is defined in Secs 102 68 andIntertype Co v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164102 69(f) of the Board's Rules and Regulations, Series 8, as amended SeeNLRB 378, enfd. 397 F 2d 91 (C A 7, 1968), Sec. 9(d) of the NLRALTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4, 1968),211NLRB No. 48 418DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard,onMay 25, 1973,issued a Decision andDirection,ordering the opening and counting of the11ballots.The RegionalDirector,thereafter, onJune8, 1973,issued a revisedtallyof ballots showinga final voteof 57 to 56in favor oftheUnion.Concurrent with the hearing on challenges, onFebruary 6 and 7,1973, a hearing was held on theRespondent's objections,which hadbeen consolidat-ed for hearing with an unfair labor practice com-plaint againsttheUnion.2 On April 13, 1973, theAdministrativeLaw Judgeissued hisDecision,recommending that the complaint be dismissed andthe objections to the electionbe overruled. On July11, 1973, afterconsidering the Respondent's excep-tions,theBoard issued its Decisionand Orderaffirmingthe Administrative Law Judge and adopt-ing his recommendedOrder.3 Thereafter, on July 17,1973, theRegional Director certifiedtheUnion asexclusive collective-bargaining representative.With respectto the issues arising from theRespondent'sobjections and challenges, it appearsthat Respondent has been affordedadequate oppor-tunities to litigate,and did litigate, these matters inthe underlying representation case.It now appearsthat it is seeking to relitigate them in thisunfair laborpractice proceeding.It is well settled that in the absenceof newlydiscoveredor previouslyunavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issuesraisedbytheRespondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearingany newlydiscoveredor previouslyunavailable evidence, nordoes it allegethat anyspecial circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find thatthe Respondent has not raisedany issuewhich is properlylitigable in this unfairlabor practiceproceeding.In its responseto the Notice To Show Cause, theRespondent also raises issues not heretofore consid-ered bythe Board in the representationcase.TheRespondent contendsthat theUnionallegedlymisrepresented material factsby offering to waive anonexistent initiation fee, and that 16 unit employeeswere not informedthat theywere eligibleto vote, andwere thus deniedthe right to votein the election.These contentions are not nowtimelyraised in this2Case 20-CB-2653.3 204 NLRB No. W.4 See Pittsburgh Plate GlassCo. v. N.LRB.,313 U.S. 146, 162(1941);unfair laborpractice proceedingas they could havebeen raised in the underlying representation case.5Respondent also contends that the Supreme CourtdecisioninN. L. R B. v. Savair Mfg. Co.,414 U.S. 270(1973), issued during thependencyof thisproceed-ing, requires denial of theMotion for SummaryJudgment.We find nomerit in this contention as aspecific finding was made on this objection in therepresentation case that the offer to waive initiationfeesby the Unionwas unqualified and uncondition-al.An unconditional waiver such as this, available toemployeesboth beforeand after the election, ispermissibleunder theSavairdecision,supra,in whichthe SupremeCourt heldprejudicial a waiver of aninitiation fee conditioned on the employee signingwith the Union prior to theelection.IrwindaleDivision,Lau Industries,a Divisionof Phillips Indus-tries,Inc.,210 NLRB No. 42 (1974). See alsoCon-Pac, Inc.,210 NLRB No. 70 (1974).It thus appears that there are no issuesproperlylitigable in this proceeding.Accordingly,the GeneralCounsel'sMotion forSummaryJudgment is granted.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,Levitz Furniture of Santa Clara, Inc.,isa California corporationwith an office and salesfacilitylocated in Santa Clara,California, engaged inthe retail sale of furniture.During the past year,Respondent,in the courseand conduct of itsbusiness operations,had gross sales in excess of$500,000. During the pastyear,Respondent, in thecourse andconduct ofitsbusiness operations,purchasedand received goods andproducts valuedin excessof $50,000 directlyfrom suppliers locatedoutside the Stateof California.We find,on the basis of the foregoing, thatRespondent is, and has been at all timesmaterialherein,an employer engaged in commercewithin themeaning of Section 2(6) and(7) of the Act, and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDRetail StoreEmployees Union, Local 428,RetailClerks InternationalAssociation,AFL-CIO, is alabor organizationwithin themeaning of Section2(5) of the Act.Rules and Regulationsof the Board,Secs. 102.67(f) and 102.69(c).S SeeHeritageNursing Center,Inc., 207 NLRB No. 118. LEVITZ FURNITURE CO. OF SANTA CLARA, INC.419III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitintimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.The following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All employees employed by the Employer at itsLaurelwood Road, Santa Clara, California, facili-ty, excluding guards and supervisors as defined inthe Act.2.The certificationOn February 25, 1972, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 20 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on July 17, 1973, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 23, 1973, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 21, 1973, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has,since September 21, 1973, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees i' theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.LevitzFurnitureCompany of Santa Clara,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.RetailStoreEmployeesUnion, Local 428,Retail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.All employees employed by the Employer at itsLaurelwood Road, Santa Clara, California, facility,excluding guards and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since July 17, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about September 21, 1973,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ- 420DECISIONSOF NATIONALLABOR RELATIONS BOARDees of Respondent in the appropriate unit, Respon-dent has engaged in and isengagingin unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal'to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in theexerciseof the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaginginunfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of theNational LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,LevitzFurnitureCompany ofSanta Clara, Inc.,Santa Clara,California,itsofficers,agents, succes-sors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages,hours, and other terms andconditions of employment,with Retail Store Em-ployees Union,Local428, RetailClerksInternation-alAssociation,AFL-CIO,as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All employees employed bythe Employer at itsLaurelwood Road,Santa Clara,California, facili-ty, excluding guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Laurelwood Road; Santa Clara,California, location copies of the attached noticemarked "Appendix."6 Copies of said notice, onforms provided by the Regional Director for Region20 after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailStore Employees Union, Local 428, Retail ClerksInternationalAssociation,AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees employed by the Employerat its Laurelwood Road, Santa Clara, Cali-fornia, facility, excluding guards and super-visors as defined in the Act.LEviTz FURNITURECOMPANY OF SANTACLARA, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material. LEVITZ FURNITURE CO. OF SANTA CLARA, INC.421Any questions concerning this notice or compli-450 Golden Gate Avenue, San Francisco, Californiaance with its provisions may be directed to the94102,Telephone 415-556-3197.Board'sOffice,13018 Federal Building, Box 36047,